AZ Unreturned Live Agent - Mass Markets

                                                              11/15/2020 11/16/2020 11/17/2020
 5,604 Completes                                                    745      1,881      2,978
        Completed survey** -
    684 Q4=01                      1-Completed Survey                116       212        356
  1,945 VM Message Left
        Refused/Early Hang         2-Message Delivered VM             90       657      1,198
  2,975 up/RC                      3-Refused                         539     1,012      1,424
 74,437 No Answer
        Bad/Wrong                  4-No Answer                     6,764    25,056     42,617
  1,663 Numbers/Language           5-Bad Number                      245       384      1,034


100.00% List Penetration

 81,708 Data Loads

Q1 - May I please speak to <lead
                                   Response
on screen>?                                                   11/15/2020 11/16/2020 11/17/2020
   1,812                 40.05%    A-Reached
                                   B-What      Target
                                           Is This About? /          307        554        951
     335                   7.40%   Uncertain                          80        124        131
   2,377                 52.54%    X = Refused                       382        854      1,141
       0                   0.00%
   4,524                100.00%    Sum of All Responses             769      1,532      2,223


Q2 - Did you request Absentee
                                   Response
Ballot in state of AZ?
                                                              11/15/2020 11/16/2020 11/17/2020
   1,120                   45.00% A-Yes [Go to Q3]                   210       361          549



                            Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 3 Document 1-3
    885                 35.56%     B-No
                                   C-Yes[Go
                                          (pertoSpouse/family
                                                 Q4]                      162        286        437
     24                  0.96%     Member)
                                   D-No (per[Go   to Q3]
                                               Spouse/family                5          9         10
     21                  0.84%     Member) [Go to Q4]                       3         10          8
     72                  2.89%     E-Unsure
                                   F-Not      [Go toAt
                                         Available   Close A]
                                                       The Moment          10         18         44
      7                  0.28%     [Go to Close A]                          -          1          6
    360                 14.46%     X = Refused                             45         69        246



   2,489               100.00% Sum of All Responses                       435        754      1,300

Q3 - Did you mail your ballot      Response                         11/15/2020 11/16/2020 11/17/2020
     344                 16.16%    A-Yes [Go to Q4]                         67        112        165
     696                 32.69%    B-No [Go
                                   C-Yes (pertoSpouse/family
                                                Close A]                   116        237        343
      11                   0.52%   Member)
                                   D-No (per[Go  to Q4]
                                              Spouse/family                  2          2          7
       9                   0.42%   Member)  [Go  to Close
                                   E-Unsure / Refused     A]to
                                                        [Go                  1          4          4
      14                   0.66%   Close A]                                  3          4          7
   1,055                 49.55%    X = Refused                             201        326        528



   2,129               100.00% Sum of All Responses                       390        685      1,054




Q4 - Can you please give us the
best phone number to reach you Response
at?                                                           11/15/2020 11/16/2020 11/17/2020
                                A-Yes (Capture Number) [Go to
     678                 82.48% Q5]                                  116        212        350
     144                 17.52% B-Refused [Go to Q5]                  38         50         56




                          Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 3 Document 1-3
      0                  0.00%
      0                  0.00%
    822                100.00% Sum of All Responses              154        262          406

Q5 - Can you provide us your
                                  Response
email address?                                             11/15/2020 11/16/2020 11/17/2020
     127                 18.57%   01-Yes [Go to Close B]           24         36         67
     557                 81.43%   02-No [Go to Close B]            92        176        289
       0                  0.00%
     684               100.00%    Sum of All Responses           116        212          356




                         Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 3 Document 1-3
